         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 1 of 10. PageID #: 1




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

 KANIKA BRAXTON                                       )   CASE NO.
 18312 Hazelwood Avenue                               )
 Maple Heights, OH 44137                              )   JUDGE
                                                      )
 on behalf of herself and all others similarly        )
 situated,                                            )   PLAINTIFF’S COMPLAINT
                                                      )
             Plaintiff,                               )   (Jury Demand Endorsed Herein)
                                                      )
             vs.                                      )
                                                      )
 ENLIVANT MASTER MANAGEMENT                           )
 CO. LLC                                              )
 c/o Statutory Agent Corporate Creations              )
 Network Inc.                                         )
 119 E. Court Street                                  )
 Cincinnati Oh 45202                                  )
                                                      )
             Defendant.                               )

       Now comes Plaintiff, Kanika Braxton, by and through undersigned counsel, and for her

Complaint against Enlivant Master Management Co. LLC (“Defendant”), states and alleges the

following:

                                             INTRODUCTION

       1.          This is a “collective action” instituted by Plaintiff as a result of Defendant’s practices

and policies of not paying its non-exempt employees, including Plaintiff and other similarly situated

employees, for all hours worked, and for meal periods during which they performed worked, in

violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, as well as a “class

action” pursuant to Fed. R. Civ. P. 23 to remedy violations of the Ohio Minimum Fair Wage

Standards Act (“OMFWSA”), R.C. 4111.03.
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 2 of 10. PageID #: 2




                                 JURISDICTION AND VENUE

       2.      The Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 216(b).

       3.      The Court has supplemental jurisdiction over Plaintiff’s OMFWSA claims pursuant

to 28 U.S.C. § 1367 because the claims are so related to the FLSA claims as to form part of the

same case or controversy.

       4.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant conducts

business throughout this District and Division and because a substantial part of the events and

omissions giving rise to the claims occurred in this District and Division.

                                             PARTIES

       5.      At all times relevant herein, Plaintiff was a citizen of the United States and a resident

of Cuyahoga County, Ohio.

       6.      At all times relevant herein, Plaintiff was an employee within the meaning of 29

U.S.C. § 203(e) and R.C. § 4111.03(D)(3).

       7.      Defendant was a foreign corporation, organized and existing under the laws of the

State of Delaware, operating senior living facilities throughout the United States, including Forest

Hills Place, in Cleveland Heights, Ohio, and was licensed to conduct business in the State of Ohio.

       8.      At times relevant herein, Defendant conducted business in Cuyahoga County, Ohio.

       9.      At all times relevant herein, Defendant was an employer within the meaning of 29

U.S.C. § 203(d) and R.C. § 4111.03(D)(2).

       10.     Defendant is the joint employer of Plaintiff and other similarly-situated employees,

together with its various subsidiary companies, pursuant to 29 U.S.C. §§ 203(r) and 207(b).

       11.     At times relevant herein, Defendant was an enterprise within the meaning of 29



                                                  2
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 3 of 10. PageID #: 3




U.S.C. § 203(r).

       12.     At all times relevant herein, Defendant was an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 29 U.S.C. § 203(s)(1).

       13.     At all times relevant herein, Plaintiff was an employee engaged in commerce or in

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206-207.

       14.    Written consents to join this action as to Count One, as and when executed by other

individual plaintiffs, will be filed pursuant to 29 U.S.C. § 216(b).

                                   FACTUAL ALLEGATIONS

       15.    Defendant operates over 230 senior living facilities throughout the United States,

together with its various subsidiary companies, and has over 7,000 employees.

       16.    Defendant employed Plaintiff between November 2019 and April 2020 as a licensed

practical nurse (“LPN”).

       17.    Defendant employed Plaintiff in a facility it previously owed in Cleveland Heights,

Ohio, called Forest Hills Place.

       18.    Other similarly situated employees were employed by Defendant in nursing positions

and care staff job positions, including but not limited to LPNs, caregivers, CNAs, home health

aides, medication techs, and resident care partners (“nursing and care staff employees”).

       19.    Plaintiff and other similarly situated nursing and care staff employees were classified

by Defendant as non-exempt employees.

       20.    Defendant paid Plaintiff and other similarly situated nursing and care staff employees

on an hourly basis.

       21.    Plaintiff and other similarly situated nursing and care staff employees frequently

worked over 40 hours per week.



                                                  3
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 4 of 10. PageID #: 4




       22.    Plaintiff worked on average between 60 and 70 hours each week.

                          (Failure to Pay for On-Duty Meal Periods)

       23.    Plaintiff and other similarly situated nursing and care staff employees were not

provided with bona fide meal periods during which they were completely relieved from duty.

       24.    Defendant docked Plaintiff and other similarly situated nursing and care staff

employees for a meal period each day.

       25.    Defendant required Plaintiff and other similarly situated nursing and care staff

employees to clock out for a 30-minute (or 1-hour) meal period each day, and they were told they

were required to clock out for a meal period.

       26.    Despite the fact that Plaintiff and other similarly situated nursing and care staff

employees were required to clock out for meal periods, they were not provided with bona fide meal

periods during which they were completely relieved from duty. Instead, they frequently did not

receive any meal periods at all and/or performed worked during meal periods.

       27.    Plaintiff and other similarly situated nursing and care staff employees did not receive

meal periods and/or performed work during meal periods because of the substantial amount of work

they were required to perform, and because their communities were frequently short staffed.

       28.    Plaintiff estimates that she did not receive meal periods and/or performed work

during meal periods on average 4 to 5 times each week.

       29.    Plaintiff and other similarly situated nursing and care staff employees’

supervisors(s)/manager(s) observed that they did not receive their full meal periods and/or

performed work during meal periods.

       30.    As a result of Defendant’s failure to pay Plaintiff and other similarly situated nursing

and care staff employees for meal periods during which they performed work, Plaintiff and other



                                                  4
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 5 of 10. PageID #: 5




similarly situated nursing and care staff employees were denied significant amounts of overtime

compensation.

                            (Failure to Pay Overtime Compensation)

       31.      As a result of Plaintiff and other similarly situated nursing and care staff employees

not being paid for work performed during meal periods, Plaintiff and other similarly situated

nursing and care staff employees were not paid overtime compensation for all of the hours they

worked over 40 each workweek.

       32.      Defendant knowingly and willfully engaged in the above-mentioned violations of

the FLSA.

                               (Failure to Keep Accurate Records)

       33.      Upon information and belief, Defendant failed to make, keep and preserve accurate

records of all of the unpaid work performed by Plaintiff and other similarly situated nursing and

care staff employees.

                           COLLECTIVE ACTION ALLEGATIONS

       34.      Plaintiff brings Count One of this action on her own behalf pursuant to 29 U.S.C. §

216(b), and on behalf of all other persons similarly situated who have been, are being, or will be

adversely affected by Defendant’s unlawful conduct.

       35.      The class which Plaintiff seeks to represent and for whom Plaintiff seeks the right

to send “opt-in” notices for purposes of the collective action, and of which Plaintiff is herself a

member, is composed of and defined as follows:

                All former and current nursing and care staff employees employed
                by Defendant and/or any of its subsidiaries at any period of time
                between September 18, 2017 and the present.




                                                  5
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 6 of 10. PageID #: 6




       36.     Plaintiff is unable to state at this time the exact size of the potential class, but upon

information and belief, avers that it consists of more than several thousand persons.

       37.     This action is maintainable as an “opt-in” collective action pursuant to 29 U.S.C. §

216(b) as to claims for unpaid overtime compensation, liquidated damages, attorneys’ fees and

costs under the FLSA. In addition to Plaintiff, numerous current and former employees are

similarly situated with regard to their wages and claims for unpaid wages and damages. Plaintiff is

representative of those other employees and are acting on behalf of their interests as well as her

own in bringing this action.

       38.     These similarly situated employees are known to Defendant and are readily

identifiable through Defendant’s payroll records. These individuals may readily be notified of this

action, and allowed to opt in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

adjudicating their claims for unpaid overtime compensation, liquidated damages, attorneys’ fees

and costs under the FLSA.

                               CLASS ACTION ALLEGATIONS

       39.     Plaintiff brings Count Two of this action pursuant to Fed. R. Civ. P. 23(a) and (b)(3)

on behalf of herself and all other members of the class (“the Ohio Class”) defined as:

               All former and current nursing and care staff employees employed
               by Defendant employed by Defendant and/or any of its subsidiaries
               in Ohio any period of time between September 18, 2017 and the
               present.

       40.     The Ohio Class is so numerous that joinder of all class members is impracticable.

Plaintiff is unable to state at this time the exact size of the potential Ohio Class, but upon

information and belief, avers that it consists of at least several thousand persons.

       41.     There are questions of law or fact common to the Ohio Class, including but not

limited to the following:

                                                  6
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 7 of 10. PageID #: 7




                (a) whether Defendant failed to pay overtime compensation to its
                    nursing and care staff employees for hours worked in excess of
                    40 each workweek; and

                (b) what amount of monetary relief will compensate Plaintiff and
                    other members of the class for Defendant’s violation of R.C. §§
                    4111.03 and 4111.10.

        42.     The claims of the named Plaintiff are typical of the claims of other members of the

Ohio Class. Named Plaintiff’s claims rise out of the same uniform course of conduct by Defendant,

and are based on the same legal theories, as the claims of the other Ohio Class members.

        43.     The named Plaintiff will fairly and adequately protect the interests of the Ohio Class.

Her interest is not antagonistic to, but rather are in unison with, the interests of the other Ohio Class

members. The named Plaintiff’s counsel has broad experience in handling class action wage-and-

hour litigation, and is fully qualified to prosecute the claims of the Ohio Class in this case.

        44.     The questions of law or fact that are common to the Ohio Class predominate over

any questions affecting only individual members. The primary questions that will determine

Defendant’s liability to the Ohio Class, listed above, are common to the class as a whole, and

predominate over any questions affecting only individual class members.

        45.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Requiring Ohio Class members to pursue their claims individually

would entail a host of separate suits, with concomitant duplication of costs, attorneys’ fees, and

demands on court resources. Many Ohio Class members’ claims are sufficiently small that they

would be reluctant to incur the substantial cost, expense, and risk of pursuing their claims

individually. Certification of this case pursuant to Fed. R. Civ. P. 23 will enable the issues to be

adjudicated for all class members with the efficiencies of class litigation.




                                                   7
           Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 8 of 10. PageID #: 8




                                         COUNT ONE
                              (Fair Labor Standards Act Violations)

          46.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          47.   Defendant’s practices and policies of not paying Plaintiff and other similarly situated

nursing and care staff employees for meal periods during which they performed work violated the

FLSA, 29 CFR § 785.19.

          48.   Defendant’s practice and policy of not paying Plaintiff and other similarly situated

nursing and care staff employees overtime compensation at a rate of one and one-half times their

regular rate of pay for all of the hours they worked over 40 in a workweek violated the FLSA, 29

U.S.C. § 207.

          49.   Defendant’s failure to keep records of all of the hours worked each workday and the

total hours worked each workweek by Plaintiff and other similarly situated nursing and care staff

employees violated the FLSA, 29 CFR § 516.2(a)(7).

          50.   By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the FLSA.

          51.   As a result of Defendant’s practices and policies, Plaintiffs and other similarly

situated employees have been damaged in that they have not received wages due to them pursuant

to the FLSA.

                                          COUNT TWO
                           (Violations of Ohio Revised Code § 4111.03)

          52.   Plaintiff incorporates by reference the foregoing allegations as if fully rewritten

herein.

          53.   Defendant’s practices and policies of not paying Plaintiff and other similarly situated



                                                   8
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 9 of 10. PageID #: 9




nursing and care staff employees for meal periods during which they performed work violated the

OMFWSA, R.C. § 4111.03.

        54.    Defendant’s practice and policy of not paying Plaintiff and other similarly situated

nursing and care staff employees overtime compensation at a rate of one and one-half times their

regular rate of pay for all of the hours they worked over 40 in a workweek violated the OMFWSA,

R.C. § 4111.03.

        55.    Defendant’s failure to keep records of all of the hours worked each workday and the

total hours worked each workweek by Plaintiff and other similarly situated nursing and care staff

employees violated the OMFWSA, R.C. § 4111.03.

        56.    By engaging in the above-mentioned conduct, Defendant willfully, knowingly

and/or recklessly violated the provisions of the OMFWSA, R.C. 4111.03.

        57.     As a result of Defendant’s practices and policies, Plaintiff and other similarly

situated employees have been damaged in that they have not received wages due to them pursuant

to the OMFWSA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, and all those similarly situated, collectively pray that this

Honorable Court:

        A.      Issue an order permitting this litigation to proceed as a collective action;

        B.      Order prompt notice, pursuant to 29 U.S.C. § 216(b), to all class members that this

litigation is pending and that they have the right to “opt in” to this litigation;

        C.      Award Plaintiff and the classes she represents actual damages for unpaid overtime

    wages;




                                                    9
         Case: 1:20-cv-02111-SO Doc #: 1 Filed: 09/18/20 10 of 10. PageID #: 10




         D.       Award Plaintiff and the class she represents liquidated damages equal in amount to

      the unpaid wages found due to Plaintiffs and the class under the FLSA;

         E.       Award Plaintiff and the classes she represents pre- and post-judgment interest at the

statutory rate;

         F.       Award Plaintiff and the classes she represents attorneys’ fees, costs, and disbursements;

and

         G.       Award Plaintiff and the classes she represents further and additional relief as this Court

deems just and proper.



                                                  Respectfully submitted,

                                                   /s/ Lori M. Griffin
                                                  Lori M. Griffin (0085241)
                                                  Chastity L. Christy (0076977)
                                                  Anthony J. Lazzaro (0077962)
                                                  The Lazzaro Law Firm, LLC
                                                  920 Rockefeller Building
                                                  614 W. Superior Avenue
                                                  Cleveland, Ohio 44113
                                                  Phone: 216-696-5000
                                                  Facsimile: 216-696-7005
                                                  lori@lazzarolawfirm.com
                                                  chastity@lazzarolawfirm.com
                                                  anthony@lazzarolawfirm.com
                                                  Attorneys for Plaintiff



                                             JURY DEMAND

         Plaintiff demands a trial by jury on all eligible claims and issues.


                                                   /s/ Lori M. Griffin
                                                  One of the Attorneys for Plaintiff




                                                     10
